   Case 4:19-cv-04274 Document 99-1 Filed on 03/06/20 in TXSD Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 TOSHIBA INTERNATIONAL                  §
 CORPORATION,                           §
          Plaintiff,                    §
                                        §
 VS.                                    §           CIVIL NO. 4:19-CV-04274
                                        §
 PABLO D’AGOSTINO, et al.               §

                                    ORDER

       The Court has considered the unopposed motion of SUDHAKAR KALAGA,

VIJAYAGOWRI KALAGA, KIT CONSTRUCTION SERVICES, INC., KIT

PROFESSIONALS, INC., SKBP VENTURES, LLC, and SVSRK ENTERPRISES,

LLC (collectively, the “Kalaga Defendants”) to extend their responsive pleading

deadline to Plaintiff’s Amended Complaint for Damages and Equitable Relief [Doc.

90] to March 31, 2020.

       The motion is granted. The Kalaga Defendants responsive pleading, if any,

to Plaintiff’s Amended Complaint for Damages and Equitable Relief [Doc. 90] shall

be filed on March 31, 2020.

       SIGNED at Houston, Texas on this ____ day of March, 2020.




                                                     DAVID HITTNER
                                                 United States District Judge
